Citation Nr: 0608897	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to service connection for residuals of 
alcoholism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

These matters were previously before the Board in September 
2004.  At such time, the Board remanded the matters to the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), finding 
that the VCAA notice requirements applied to all elements of 
a claim.  As the case is being remanded for, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.

In these matters, the veteran identified medical treatment at 
the VA medical center in Albany, N.Y.  Of record, however, is 
a computer printout from the VA medical center in Albany 
indicating that the veteran had no listed problems on their 
chart.  

In the August 2005 Supplemental Statement of the Case, the RO 
advised the veteran of the unavailability of treatment 
records at the VA facility.  Just prior to certifying the 
case to the Board, the Board received notice from the Fulton 
County Veterans Agency that recent contact with the Albany 
VAMC revealed the existence of outstanding treatment records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v.  
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, upon remand, the RO should attempt to obtain any 
VA treatment records.  

During the course of the appeal, the RO sent notices to the 
veteran seeking additional information regarding the 
stressors that he attributes to PTSD.  The veteran did not 
respond to the RO letters.  The veteran is hereby advised 
that, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  As the 
Court has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain the veteran's 
outstanding treatment records from the VA 
medical center in Albany, New York.  If 
there are no such records, then a 
negative response from the facility must 
be associated with the claims file.  

2.  Thereafter, the RO should 
readjudicate the claims in light of all 
pertinent evidence (to specifically 
include evidence added to the record 
since the August 2005 Supplemental 
Statement of the Case) and legal 
authority.  

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

